Case 3:18-cv-02475-W-WVG Document 38 Filed 11/15/19 PageID.377 Page 1 of 2




  1   JOHN R. CLIFFORD, ESQ. (State Bar No. 124203)
      JESSICA R. K. DORMAN, ESQ (State Bar No. 279919)
  2   WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
  3   401 West A Street, Suite 1900
      San Diego, CA 92101
  4   Telephone: (619) 321-6200
      Facsimile: (619) 321-6201
  5   Email: john.clifford@wilsonelser.com
             jessica.dorman@wilsonelser.com
  6
      Attorneys for Defendant, Belmont Finance LLC
  7
  8   Peter S. Doody, Bar No. 127653                   Andre L. Verdun (SBN 265436)
      doody@higgslaw.corn                              C/O 401 West “A” Street, Ste. 1100
  9   Joseph J. Kagan, Bar No. 306534                  San Diego, CA 92101
      kaganj@higgslaw.com                              Tel. (619) 880-0110
 10   HIGGS FLETCH & MACK LLP                          Fax. (866) 786-6993
      401 West "A" Street, Suite 2600                  Andre@VerdunLaw.com
 11   San Diego, California 92101-7913
      Telephone: 619.236.1551                          Attorney for Plaintiff Nikeaira Henry
 12   Facsimile: 619.696.1410
 13   Attorneys for Defendant McNeil &
      Meyers Receivables Management Group LLC
 14
 15
 16                         UNITED STATES DISTRICT COURT
 17                      SOUTHERN DISTRICT OF CALIFORNIA
 18   NIKEAIRA HENRY,                           Case No. 18-cv-2475 W WVG
 19                             Plaintiff,      JOINT MOTION FOR ORDER OF
                                                DISMISSAL WITH PREJUDICE
 20           vs.
 21   BELMONT FINANCE LLC; MCNEIL
      & MEYERS RECEIVABLES
 22   MANAGEMENT GROUP, LLC; AND
      DOES 1-10,
 23
                                Defendants.
 24
 25           Plaintiff Nikeaira Henry and Defendants Belmont Finance, LLC and McNeil &
 26   Meyers Receivables Management Group, LLC by and through their respective
 27   counsel, hereby stipulate, to voluntarily dismiss, with prejudice, the above-captioned
 28   action in its entirety pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
                                              1
                      JOINT MOTION FOR ORDER OF DISMISSAL WITH PREJUDICE
                                                                               18-cv-2475 W WVG
      2060152v.1
Case 3:18-cv-02475-W-WVG Document 38 Filed 11/15/19 PageID.378 Page 2 of 2




  1           Accordingly, Plaintiff and Defendants jointly move this Court for entry of an
  2   Order of Dismissal with Prejudice, dismissing all claims in the above-captioned
  3   action, with the Parties bearing their own fees and costs.
  4           IT IS SO STIPULATED.
  5   Dated: November 15, 2019             WILSON, ELSER, MOSKOWITZ,
                                             EDELMAN & DICKER LLP
  6
                                           By: /s/Jessica R. K. Dorman
  7                                           John R. Clifford, Esq.
                                              john.clifford@wilsonelser.com
  8                                           Jessica R. K. Dorman
                                              jessica.dorman@wilsonelser.com
  9                                           Attorneys for Defendant
                                              Belmont Finance LLC
 10
 11   Dated: November 15, 2019             HIGGS FLETCHER & MACK LLP
 12                                        By:/s/ Joseph J. Kagan
                                             PETER S. DOODY, ESQ.
 13                                          JOSEPH J. KAGAN, ESQ.
                                             Attorneys for Defendant
 14                                          MCNEIL & MEYERS
                                             RECEIVABLES MANAGEMENT
 15                                          GROUP, LLC
 16    Dated: November 15, 2019            By: /s/ Andre Verdun
                                           ANDRE VERDUN
 17                                        ATTORNEY FOR PLAINTIFF,
                                           NIKEAIRA HENRY
 18
 19                             SIGNATURE CERTIFICATION
 20           Pursuant to Section (2)(f)(4) of the Electronic Case Filing Administrative
 21   Policies and Procedures Manual, I hereby certify that the content of this documents is
 22   acceptable to the Parties, and that I have obtained authorization to affix their
 23   electronic signatures to this document.
 24
                                                WILSON, ELSER, MOSKOWITZ,
 25                                                 EDELMAN & DICKER LLP
 26                                                  /s/Jessica R. K. Dorman
 27                                                  Jessica R. K. Dorman
                                                     Attorney for Defendant,
 28                                                  Belmont Finance LLC
                                               2
                       JOINT MOTION FOR ORDER OF DISMISSAL WITH PREJUDICE
                                                                                18-cv-2475 W WVG
      2060152v.1
